—Determination of respondent Police Commissioner, dated November 13, 1996, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Robert Lippmann, J.], entered June 12, 1997), dismissed, without costs.
Substantial evidence supports respondent’s determination that petitioner failed to intervene in an assault on an off-duty member of the Police Department, which he knew was going to occur and observed in progress. No basis exists to disturb respondent’s findings on credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Concur — Ellerin, J. P., Williams, Mazzarelli and Andrias, JJ.